Name: Commission Regulation (EEC) No 1946/91 of 2 July 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 175/ 10 Official Journal of the European Communities 4. 7 . 91 COMMISSION REGULATION (EEC) No 1946/91 of 2 July 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 5 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. 4. 7. 91 Official Journal of the European Communities No L 175/ 11 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 ] 0701 90 59 ] New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90] Tomatoes 56,48 2388 448,00 116,04 393,29 12693 43,37 86348 130,71 39,47 1.30 0703 10 19 Onions (other than seed) 23,47 992 186,22 48,23 163,47 5276 18,02 35892 54,33 16,40 1.40 0703 20 00 Garlic 291,08 12309 2308,73 597,99 2026,76 65412 223,50 444983 673,59 203,41 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 ] Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171 354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 1 1 90] Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 19] Cucumbers 41,69 1 763 330,67 85,64 290,28 9368 32,01 63733 96,47 29,13 1.160 0708 10 101 0708 10 90 ] Peas (Pisum sativum) 305,75 12929 2425,09 628,13 2128,91 68709 234,77 467409 707,54 213,66 1.170 Beans : ||\\ \\l 1.170.1 0708 20 101 0708 20 90] Beans (Vigna spp., Phaseolus spp.) 139,12 5883 1 103,51 285,82 968,73 31625 106,82 212689 321,96 97,22 1.170.2 0708 20 101 0708 20 90 ] Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 130,64 5524 1 036,20 268,39 909,64 ' 29358 100,31 199716 302,32 91,29 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 2&amp;0,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 \\Asparagus : ll\\ \\ IIll 1.200.1 ex 0709 20 00  green 403,88 17079 3 203,45 829,74 2812,21 90762 310,12 617430 934,64 282,24 1.200.2 ex 0709 20 00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461 204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 64,21 2715 509,36 131,93 447,15 14431 49,31 98174 148,61 44,87 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 96,97 4100 769,13 199,21 675,20 21 791 74,45 148 242 224,40 67,76 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 59,97 2536 475,68 123,20 417,58 13477 46,05 91 683 138,78 41,91 1.270 ex 0714 20 10 Sweet potatoes, whole , fresh (intended for human consumption) 72,78 3080 573,11 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 59,44 2513 471,51 122,12 413,92 13359 45,64 90879 137,56 41,54 2.30 ex 0804 30 00 Pineapples, fresh 30,74 1300 243,84 63,15 214,06 6908 23,60 46998 71,14 21,48 2.40 ex 0804 40 101 ex 0804 40 901 Avocados, fresh 107,79 4558 854,95 221,44 750,54 24223 82,76 164783 249,44 75,32 No L 175/ 12 Official Journal of the European Communities 4. 7 . 91 Code CN code l Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 125,35 5300 994,25 257,52 872,82 28169 96,25 191631 290,08 87,60 2.60 2.60.1 2.60.2 2.60.3 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 24,98 46,11 28,56 1056 1950 1207 198,17 365,76 226,56 51,33 94,73 58,68 173,97 321,09 198,89 5614 10363 6419 19,18 35,40 21,93 38196 70496 43667 57,81 106,71 66,10 17,46 32,22 19,96 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white 115,18 89,26 100,89 100,99 50,47 99,56 46,39 4870 3774 4271 4271 2134 4210 1961 913,57 707,98 797,16 801,08 400,38 789,71 367,94 236,62 183,37 207,60 207,49 103,70 204,54 95,30 801,99 621,51 703,86 703,24 351,48 693,26 323,01 25883 20059 22741 22696 11343 22374 10424 88.44 68,53 77,60 77,55 38,76 76.45 35,62 176080 136456 154067 154400 77168 152208 70918 266,54 206,56 233,88 233,72 116,81 230,40 107,35 80,49 62,37 70,29 70,58 35,27 69,57 32,41 2.90.2 ex 0805 40 00  pink 70,78 2993 561,42 145,41 492,85 15906 54,35 108208 163,80 49,46 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 230,05 9728 1 824,68 472,62 1 601,83 51698 176,64 351688 532,37 160,76 2.110 0807 10 10 Water-melons 28,16 1 191 223,40 57,86 196,11 6329 21,62 43058 65,17 19,68 2.120 Melons (other than water-me ­ lons) : I I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 43,14 1824 342,19 88,63 300,40 9695 33,12 65954 99,83 30,15 2.120.2 ex 0807 10 90  other 96,25 4070 763,41 197,73 670,18 21629 73,90 147140 222,73 67,26 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 76,38 3230 605,89 156,93 531,89 17166 58,65 116779 176,77 53,58 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears Pears  Nashi (Pyrus pyrifo ­ lia) 144,92 6128 1 149,46 297,72 1 009,07 32567 111,27 221 546 335,36 101,27 2.140.2 2.150 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 Other Apricots 90,80 83,29 3839 3522 720,20 660,64 186,54 171,11 632,24 579,96 20405 18717 69,72 63,95 138811 127332 210,12 192,75 63,45 58,20 2.160 0809 20 10 0809 20 90 Cherries 162,30 6863 1 287,37 333,45 1 130,14 36474 124,62 248127 375,60 113,42 2.170 ex 0809 30 00 Peaches 91,28 3860 723,99 187,52 635,57 20512 70,08 139542 211,23 63,79 4. 7 . 91 Official Journal of the European Communities No L 175/ 13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 126,48 5348 1003,19 259,84 880,67 28423 97,11 193354 292,69 88,38 2.190 0809 40 111 0809 40 19 | Plums 115,74 4894 918,06 237,79 805,94 26011 88,87 176946 267,85 80,88 2.200 0810 10 101 0810 10 90 ) Strawberries 112,79 4769 894,61 231,71 785,35 25346 86,60 172427 261,01 78,82 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1 025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 134,69 5695 1 068,33 276,71 937,85 30268 103,42 205909 311,69 94,12 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 210,98 8 922 1 673,46 433,45 1 469,07 47413 162,00 322541 488,24 147,44 2.250 ex 0810 90 30 Lychees 211,72 8 953 1 679,29 434,96 1474,19 47578 162,57 323664 489,94 147,95